Title: To Thomas Jefferson from David Humphreys, 12 August 1792
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 12 Aug. 1792. He transmitted his accounts for the year past with his letter of 1 July. Since then no significant foreign news has arrived, but he expects to hear soon of the invasion of France and the Russian invasion of Poland. Now that Dr. Willis has returned to England, he will be able to learn little from “the interior of the Palace,” except from the Duke of Lafões, who is weary of public life and unwilling to enter a palace again unless he can be of service to his country. Sensible people despair of the Queen’s full recovery. The Prince of Brazil seems to have confidence in no one. Fransini, an Italian who was the Prince’s mathematical preceptor and was thought to have influence with him, has left the kingdom, probably because of his disgust over the rising influence of the prime minister, the Marquis de Ponte de Lima. The Marquis, the Queen’s confessor, and several others who had been excluded from the Queen and her court through the influence of Dr. Willis must rejoice in the doctor’s departure. The nation is devoted to the royal family, but this may change if the Prince does not have an heir because “the young Spanish Prince who will be likely to succeed, can have no legal claim to the Crown.” A “greater degree of ease than has commonly been enjoyed by Individuals, resulting from the rapid improvement of the Colonies and the general prosperity of the nation, keeps men’s minds tolerably quiet, and tends to postpone the days of Convulsion or Revolution.” He regrets that “the prospects of markets here for the produce of the U.S. are not more favorable. There is a great supply of wheat and Indian Corn on hand. This summer has in general been more cool and less dry than the last, and more friendly to vegetation. It may not every where be the same. The Indian corn in some of the Countries on the Mediterrean which used to send that article here has been cut off, and the wheat is likely to be uncommonly scarce in some parts of the Coast of Barbary.” Barclay reports from Gibraltar that all is in suspense in Barbary and that he hopes something decisive will happen this summer.
